Filed 8/10/16 P. v. Hill CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


THE PEOPLE,                                                          B264750

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. VA037435)
         v.

DONALD RAY HILL,

         Defendant and Appellant.


         APPEAL from an order of the Superior Court of Los Angeles County, Olivia
Rosales, Judge. Affirmed.
         Richard L. Fitzer, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
       On November 15, 1996, defendant, Donald Ray Hill, pled guilty to attempted first
degree residential burglary. (Pen. Code, §§ 664, 459.)1 Defendant admitted four prior
convictions allegations within the meaning of sections 667, subdivisions (b) through (i)
and 1170.12 were true. And, defendant admitted that three prior serious felony
convictions within the meaning of section 667, subdivision (a)(1) were likewise true. He
was sentenced to 40 years to life in state prison. On March 13, 2015, he sought
resentencing pursuant to sections 1170.126 and 1170.18. The trial court denied the
petition. Defendant appeals from the denial order.
       We appointed counsel to represent defendant on appeal. After examining the
record, appointed appellate counsel filed an “Opening Brief” in which no issues were
raised. Instead, appointed appellate counsel requested this court independently review
the entire record on appeal pursuant to People v. Wende (1979) 25 Cal. 3d 436, 441. (See
Smith v. Robbins (2000) 528 U.S. 259, 277-284.) On March 10, 2016, we advised
defendant that he had 30 days within which to personally submit any contentions or
arguments he wished us to consider. No response has been received. We have examined
the entire record and are satisfied appointed appellate counsel has fully complied with his
responsibilities.
       We affirm the denial order. Defendant is ineligible for resentencing under section
1170.126 because he is serving an indeterminate term for attempted first degree burglary,
which is a serious felony. (§§ 1170.126, subd. (e)(1), 1192.7, subds. (c)(18) & (c)(39).)
Defendant is ineligible for resentencing under section 1170.18 because attempted first
degree burglary is not among the offenses specified in subdivision (a) of that provision.




       1   Further statutory references are to the Penal Code.

                                               2
      The order is affirmed.
                           NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                           TURNER, P.J.

      We concur:




      BAKER, J.




      RAPHAEL, J.




         Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant
to article VI, section 6 of the California Constitution.

                                            3